 

Exhibit 10.18

 

Duquesne Light Holdings, Inc.

Description of Executive Benefits

 

Executive officers of Duquesne Holdings, Inc. and Duquesne Light Company
(together, the “Company”) are eligible to receive the following
compensation-related benefits:

 

Annual Cash Incentive. Executive officers are eligible to receive incentives
based on the accomplishment of performance objectives. Performance criteria
focus on the achievement of agreed-upon and documented strategic goals.
Performance targets may include, among other things, measures of financial
performance, the ability to meet budget levels, individual or group performance
objectives, and other corporate performance measures. The amount of incentive
payment can vary above and below the target based upon the results achieved.
When targets are met, the incentive amount may be as much as 100% of the target.
When targets are exceeded or are not reached, the incentive amount may be
proportionately more or less than the target. The Compensation Committee may
make appropriate upward or downward adjustments if, after taking into
consideration all of the facts and circumstances of the performance period, it
determines that adjustments are warranted.

 

Currently, the Chief Executive Officer is eligible for an annual incentive
payment of 65% of his base salary; the other top four-paid executive officers
are eligible for annual incentive payments of 40% of their base salaries.

 

Enhanced Death Benefit. As part of every nonunion employee’s benefit package,
the Company provides a basic life insurance plan. If the employee dies from any
cause, the plan pays a cash benefit of one and one-half times the employee’s
base pay at the time of death, rounded up to the next higher $1,000. An
independent insurance carrier currently provides this benefit.

 

Certain key employees (including executive officers) are provided with an
additional cash benefit of one times their base salary. This enhanced benefit is
self-insured by the Company (there is no policy with an independent insurance
carrier). No premiums are paid for this benefit.

 

Long Term Disability Insurance. As part of every nonunion employee’s benefit
package, the Company provides long-term disability insurance if the employee
becomes totally disabled due to illness or injury. Normally, an individual is
treated as “totally” disabled if he or she cannot perform any occupation by
reason of education, training or experience. However, for certain key employees
(including the executive officers) the term “totally” disabled is defined as
“the inability to perform the material duties of his or her regular occupation
for the entire period of the disability.”

 

Enhanced Business Travel Accident Insurance. As part of every nonunion
employee’s benefit package, the Company provides a business travel accident
insurance protection value of $300,000 if the employee should die or suffer a
serious injury while traveling on business (including while commuting directly
between the employee’s residence and a place of regular employment). An
independent insurance carrier currently provides this benefit.

 

Certain key employees (including executive officers) are provided with an
additional $100,000 of coverage. This enhanced coverage has no material effect
on the group premium paid by the Company.

 

Investment Counseling. Executive officers are eligible to receive financial and
tax planning services from an investment counselor. The Company pays the
counselor’s fees on behalf of the participating executive officers. Because the
payment for such services is considered taxable to the participants, the Company
grosses their income up to cover related income taxes.

 

Car Allowance; Parking. Executive officers receive an annual car allowance. The
Company pays parking fees for certain key employees (including executive
officers).

 

Club Fees. The Company pays club initiation fees and a portion of the monthly
membership dues for certain executive officers.